IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED
CARL ROBINSON,

             Appellant,

 v.                                               Case No. 5D16-2230

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed April 18, 2017

Appeal from the Circuit Court
for Orange County,
Keith A. Carsten, Judge.

James S. Purdy, Public Defender, and
Kevin R. Holtz, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


      AFFIRMED. See Taylor v. State, 690 So. 2d 686 (Fla. 5th DCA), approved, 702
So. 2d 487 (Fla. 1997).




ORFINGER and TORPY, JJ., and JACOBUS, B.W., Senior Judge, concur.